Allowable Subject Matter
Claims 1 and 4-14 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record discloses a display device and display panel comprising: a flexible base substrate comprising a first and second flexible substrate with a plurality of metal signal lines therebetween; a display unit disposed on the flexible base substrate; touch unit covering the display unit, processing chip connected to the flexible base substrate receiving feedback signals and metal signal lines; touch unit transmits a touch signal to the metal signal lines through a conductive adhesive; the touch unit comprises a plurality of touch electrodes connected to a plurality of first touch signal lines connected to the plurality of metal signal lines through the conductive adhesive; the second flexible substrate is located at a side of the first flexible substrate facing away from the display nit and has a second opening; the second opening exposes first ends of the plurality of metal signal lines; and wherein the conductive adhesive is filled in the second opening for electrically connecting the plurality of metal signal lines and the plurality of first touch signal lines.
However, none of the cited art or any other discloses or inherently implies the above display device and display panel further comprising wherein the second opening is arranged at an end of the second flexible substrate, and a part of a projection of the first flexible substrate on the second flexible substrate is out of the second flexible substrate; and the conductive adhesive has an “L” shape and comprises a first end connected to the plurality of touch electrodes and a second end connected to the end of the second flexible substrate and the plurality of metal signal lines.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622